DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7,8,11,12,16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Regarding claim 7, it is not clear whether “a first beam” recited twice in line 2 is the same or different. Same rejection is applied to claims 16,18.
           Regarding claim 11, it is not clear whether “a first beam” recited twice in line 2-3 and “a second beam” recited twice in line 2-3 are the same or different. Same rejection is applied to claim 20.

   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13,14, 22-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su et al (U.S.Pub. # 2022/0182160).
          Regarding claims 1,22, Sy et al disclose a user equipment (UE) (49 of fig. 49,51) for wireless communication, comprising: a memory; and one or more processors (4910 of fig. 49,51) coupled to the memory, the memory and the one or more processors configured to: receive, from a base station (50 of fig. 49,51) in a full duplex transmission mode, a configuration message that is associated with a full duplex transmission mode and includes at least one indicator of a resource for channel measurement, wherein the at least one indicator of the resource for channel measurement is associated with a plurality of resources for interference measurements (S2300 of fig. 23; para. 0110 for duplex mode), and the plurality of resources for interference measurements include at least one resource for self-interference measurement (para. S2300, S2310 of fig. 23); and transmit, to the base station, at least one report based at least in part on the configuration message (S2320 of fig. 23).  
           Regarding claims 2,23, Su et al disclose wherein the full duplex transmission mode uses an uplink and a downlink that overlap, at least partially, in frequency (para.0385,0888,0397,0457).  
         Regarding claims 3,24, Su et al disclose wherein the full duplex transmission mode uses an uplink and a downlink that fully overlap in frequency (para.0385,0888,0397,0457).  
           Regarding claims 4,25, Su et al disclose wherein the full duplex transmission mode uses an uplink and a downlink that do not overlap in frequency (para.0398).  
           Regarding claim 5, Su et al disclose wherein the at least one indicator of the resource for channel measurement includes at least one channel state information reference signal resource indicator (para.0298-0300, 0450). 
            Regarding claim 13, Su et al disclose wherein the plurality of resources for interference measurements include one or more of a sounding reference signal, a demodulation reference signal, a physical uplink shared channel, a physical uplink control channel, or a combination thereof (para.0091,0354,0724).
         Regarding claims 26,29, Su et al disclose wherein the at least one report is based at least in part on measuring reference signals on one or more sub-bands (para. 0704,0705).  
       Regarding claims 27,30, Su et al disclose wherein the one or more sub-bands include at least one sub-band smaller than four physical resource blocks (para. 0704,0705).  
.     Regarding claims 14,28, Su et al disclose a base station (50 of fig. 49,51) for wireless communication, comprising: a memory; and one or more processors (5010 of fig. 50,51) coupled to the memory, the memory and the one or more processors configured to: transmit, to a user equipment (UE) (49 of fig. 49,51), a configuration message that is associated with a full duplex transmission mode and includes at least one indicator of a resource for channel measurement, wherein the at least one indicator of the resource for channel measurement is associated with a plurality of resources for interference measurements (S2900 of fig. 29; para. 0257 for full duplex) , and the plurality of resources for interference measurements include at least one resource for self-interference measurement (S2900,S2910 of fig. 29); and receive, from the UE, at least one report based at least in part on transmitting the configuration message (S2910 of fig. 29).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-12,15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al in view of Byun et al (U.S.Pub. # 2019/0260485).
           Regarding claim 6, Su et al donot specifically disclose wherein the at least one indicator of the resource for channel measurement is associated with a beam used for a downlink and a beam used for an uplink. Byun et al disclose wherein the at least one indicator of the resource for channel measurement is associated with a beam used for a downlink and a beam used for an uplink (para. 0269,0270). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Byun et al in the system of Su et al in order to measure interference in order to perform duplex communication in a wireless communication system.  
             Regarding claim 7, Su et al donot specifically disclose wherein the at least one indicator of the resource for channel measurement is associated with a first beam used for a downlink and a first beam and a second beam used for an uplink. Byun et al disclose wherein the at least one indicator of the resource for channel measurement is associated with a first beam used for a downlink and a first beam and a second beam used for an uplink (para. 0142,0143). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Byun et al in the system of Su et al in order to measure interference in order to perform duplex communication in a wireless communication system.   
             Regarding claim 8, Byun et al disclose wherein the at least one resource for self-interference measurement includes a first resource for self-interference measurement transmitting from the first beam used for the uplink and a second resource for self-interference measurement transmitting from the second beam used for the uplink (para. 0142,0143).  
           Regarding claim 9, Byun et al disclose wherein the at least one indicator of the resource for channel measurement is associated with a first beam and a second beam used for a downlink and a beam used for an uplink (para. 0142,0143).  
           Regarding claim 10, Byun et al disclose wherein the at least one resource for self-interference measurement includes a resource for self-interference measurement transmitting from the beam used for the uplink, and the plurality of resources for interference measurements further include a resource for interference measurement between the first beam and the second beam used for the downlink (para. 0142,0143).  
           Regarding claim 11, Byun et al disclose wherein the at least one indicator of the resource for channel measurement is associated with a first beam and a second beam used for a downlink and a first beam and a second beam used for an uplink (para. 0142,0143).  
            Regarding claim 12, Byun et al disclose wherein the at least one resource for self-interference measurement includes a first resource for self-interference measurement transmitting from the first beam used for the uplink and a second resource for self-interference measurement transmitting from the second beam used for the uplink, and the plurality of resources for interreference measurements further includes a resource for interference measurement between the first beam and the second beam used for the downlink (para. 0142,0143).  
       The claims 15-21 are rejected same way as claims 6-12 above.
Conclusion
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416